UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-1695



In Re:   CAMILLE T. TAYLOR,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                           (CA-00-630-A)


Submitted:   June 2, 2000                   Decided:   June 5, 2000


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Camille T. Taylor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Camille Taylor petitions for a writ of mandamus. She seeks an

order from this court staying a state court eviction order and

enjoining her landlord, Charles E. Smith Residential Realty, L.P.,

from proceeding with the eviction. She also seeks an order staying

the district court’s denial of her motion for injunction against

enforcement of the eviction order.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.    See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).     Further, mandamus is a

drastic remedy and should only be used in extraordinary situations.

See Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987). Mandamus may not be

used as a substitute for appeal.     See In re United Steelworkers,

595 F.2d 958, 960 (4th Cir. 1979).     Finally, this court does not

have jurisdiction to grant mandamus relief against state officials,

see Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586,

587 (4th Cir. 1969), and does not have jurisdiction to review state

court orders, see District of Columbia Court of Appeals v. Feldman,

460 U.S. 462, 482 (1983).

     Because Taylor may challenge the state court’s eviction order

through an appeal in the state court system, and because we do not

have jurisdiction to review the state court orders, mandamus relief

is not warranted. Further, to the extent that the district court’s


                                2
orders may be appealable, Taylor’s contentions may be raised in her

appeal of those orders.   Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for writ of

mandamus.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                3